The opinion of the court was delivered by
DeBlano, J.
The information filed against the accused charges, “that Ishmael Williams, late of the parish of Terrebonne, on the 26th of May, 1878, did — with a dangerous weapon — to'wit: a pistol, and with intent to Mil, inflict a wound less than mayhem, etc.”
The offence thus charged is that defined by section 794 of the Revised Statutes, and is punishable by imprisonment, with or without hard labor,, not exceeding two years, nor less than six months, and by fine not exceeding one thousand dollars.
The accused waived the privilege of being tried by a jury, and,, according to a statement which appears in the record, was found guilty as charged, and that is of having, with a dangerous weapon and with intent to MU, inflicted a wound less than mayhem. In the decree signed’ by the parish judge, he declares the prisoner guilty of the crime of wounding less than mayhem, and, nevertheless, condemned him to imprisonment at hard labor for. the space of one year and to pay a fine of five cents.
The offence mentioned in that decree, which can be but that of wounding short of maiming, and without the intent to kill, is punishable-by fine or imprisonment, or both, at the discretion of the Court, and— *1163under the restrictions imposed upon its discretion, the Court had no. power to condemn the accused to hard labor in the penitentiary.
Bevised Statutes, sections 796, 982.
The sentence pronounced on the prisoner is responsive to the. charge laid in the information, but not to the decree signed by the parish judge, and — for that reason alone — is not sanctioned by law.
We consider it proper to say that the ground urged by defendant, “ that the parish Court has no authority to sentence an accused to imprisonment in the penitentianj,” is not tenable. In criminal matters, when the. prisoner waives trial by jury, the authority of that Court to pass such a sentence is incontestible.
Constitution of 1868, art. 87, 23 A. 600.
It is, therefore, ordered, adjudged and decreed that the judgment, appealed from is annulled, avoided and reversed, and this case remanded, to the lower Court to be proceeded with according to law.